Citation Nr: 1448643	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for allergic rhinitis, also claimed as a sinus disorder.  

2.  Entitlement to service connection for a sinus disorder, to include sinusitis, allergic rhinitis, and a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1995 to June 1999 and from January 2005 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  During the course of the appeal, the Huntington, West Virginia, RO assumed jurisdiction of the matter.  

The Veteran appeared at a hearing before a local hearing officer at the RO in March 2012 and at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in November 2012.  Transcripts of the hearings are of record.  

The newly reopened issue of service connection for a sinus disorder, to include sinusitis, allergic rhinitis, and a deviated nasal septum, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The RO denied service connection for allergic rhinitis, also claimed as a sinus condition, in June 2007.  The Veteran was notified of this decision that same month and did not appeal nor was evidence received which would have allowed the claim to remain open.  

2.  Evidence received since the denial of service connection for allergic rhinitis, also claimed as a sinus disorder, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 2007 rating determination denying service connection for allergic rhinitis, also claimed as a sinus disorder, became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for allergic rhinitis, also claimed as a sinus disorder, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for allergic rhinitis, also claimed as a sinus disorder, further assistance is not required to substantiate the claim.  


New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a June 2005 rating determination, the RO denied service connection for allergic rhinitis, also claimed as a sinus disorder, indicating that the evidence showed that allergic rhinitis, claimed as a sinus condition, existed prior to service.  The RO indicated that there must be objective evidence of a worsening of a pre-existing condition in order to establish service connection by aggravation.  The RO stated that there was no evidence that the condition permanently worsened as a result of service.  

The RO noted that a review of the Veteran's service treatment records from April 1995 to June 1999 showed that on his enlistment examination, the Veteran documented that he had allergies to pollen and hay fever.  The RO observed that during this time period, the Veteran was not treated for a worsening of sinus problems.  The RO further indicated that during the Veteran's most recent period of active service, he was also not treated for any chronic sinus problems.  The RO observed that on the September 2005 Post-Deployment Health Survey, it was noted that the Veteran had been exposed to smoke in Africa and had a cough.  However, on his September 2005 examination, the Veteran did not document any problems with his sinuses.  The RO indicated that the service treatment records showed that the Veteran had problems with allergies prior to his active duty service in 1995 and that he did not receive treatment for this condition during service.  

The RO noted the lay statement from the Veteran's wife that indicated that he did not have any problems prior to going overseas; however, the medical evidence showed problems since childhood.  It observed that treatment records from Tri-State Allergy showed that the Veteran gave a history of having allergy injections when he was a child and that allergy testing revealed that the Veteran was allergic to grass, trees, and ragweed.  The RO denied service connection on the basis that there was no objective evidence to show that there was aggravation of allergies that existed prior to his active duty service.  The Veteran was notified of this decision in June 2007 and did not appeal nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, VA treatment records, and private treatment records.  

Evidence added to the record includes additional treatment records showing continuing treatment for sinusitis and allergic rhinitis; medical literature, including articles as to the excessive smoke exposure the Veteran experienced while stationed in Africa; and detailed testimony as to how the Veteran's allergies/sinus conditions increased in severity during his period of service in Africa and continued to increase in severity following his period of service.  

The basis for the prior denial was that there was no evidence of a worsening of the Veteran's sinus condition in service.  The newly received evidence demonstrates the continuous smoke exposure that the Veteran encountered, the effect the smoke had on his sinuses, and the continuing problems the Veteran had with his sinuses.  The newly received evidence provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the June 2007 rating determination is new and material to reopen service connection for allergic rhinitis, claimed as a sinus condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for allergic rhinitis, also claimed as a sinus condition, is granted.


REMAND

As this matter is reopened, the Veteran should be scheduled for a VA examination to determine the etiology of any current sinus condition, to include allergic rhinitis, sinusitis, and a deviated nasal septum, and their relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sinus disorder, to include allergic rhinitis, sinusitis, and a deviated nasal septum.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner.  Following a complete review of the record, the examiner is requested to render the following opinions:  (a) What are the Veteran's current sinus disorders? (b) Did any current sinus disorder, to include allergic rhinitis or sinusitis, clearly and unmistakably (obvious, manifest, undebatable) pre-exist any period of active service? (c) If it is your opinion that allergic rhinitis/sinusitis clearly and unmistakably preexisted service, is there clear and unmistakable evidence that allergic rhinitis/sinusitis was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? (d) If you conclude that allergic rhinitis or sinusitis did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any allergic rhinitis/sinusitis had its onset in service or is otherwise related to service?

Complete detailed rationale is requested for each opinion that is rendered.  

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


